So DA NN DA NN HB WwW PO ee

DRO RO NR ea ea ea ea ei
NO FP CO OO wo nN WD WN BR WHO wp KF CO

=)

N

G

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Case No.: 2:15-CR-0285-APG-GWF
Plaintiff,
ORDER DISMISSING LOCAL
V. COUNSEL FOR DEFENDANT
RITCHIE
CHARLES BURTON RITCHIE,
BENJAMIN GALECKI,
RYAN MATTHEW EATON,
Defendants.

 

 

Daniel J. Albregts has been local counsel for John Lloyd Snook, IH, representing
defendant Charles Burton Ritchie. Later this week, Mr. Albregts will be sworn in as a United
States Magistrate Judge for this federal district. He therefore can no longer serve as Mr. Snook’s
local counsel.

IT IS THEREFORE ORDERED that Daniel J. Albregts is dismissed as local counsel for
defendant Charles Burton Ritchie and relieved of all further obligations in this matter. Mr. Snook
shall designate new local counsel by August 16, 2019.

DATED this 29th day of July, 2019.

—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
